department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date u i l - no third party contacts legend association year year x y z dear this is in response to association’s ruling_request as amended dated date that the proposed sale of buildable lots will not adversely affect association’s exempt status under sec_501 of the internal_revenue_code and be subject_to tax on unrelated_trade_or_business income under a of the code association is a homeowners_association exempt under sec_501 of the code association was established in year and currently has approximately x paying members association owns certain parcels of land and has set_aside some area as recreational and parkland preserve for_the_use_of the public such as a park and playground tennis courts hiking trails and a playbowl area in addition it has held in reserve watershed land for its water supply association administers and maintains these common areas and runs a full state water treatment facility for the homes in the community due to financial hardship in year association’s membership authorized the sale of commonly held lots to raise needed funds for its activities association has y potentially buildable and z non-buildable lots that it plans to sell buildable lots are parcels that are big_number square feet with physical characteristics that may be suitable for development the buildable lots will be sold on the open market through a real_estate agent association will not make any improvements on the lots and will not advertise their sales non-buildable lots are parcels not suitable for building based on size approximately big_number big_number square feet or the characters of the terrain association will only offer to sell the non- buildable lots to adjacent property owner members with the stipulation that upon purchase the lot would be merged with their existing property the sale of lots will be announced in association’s newsletter association has no plan to conduct any more sales of land after the sale of the lots the income will be used to fund association’s capital reserve fund held in interest-bearing money market account for use in the administration and maintenance of common areas used by the public and the community sec_501 c of the code provides exemption that includes organizations not organized for profit but operated exclusively for the promotion of social welfare and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_511 of the code provides the imposition of tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in sec_501 and sec_401 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modification provided in subsection c sec_512 of the code provides for the exclusion from the computation of unrelated business of all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_513 of the code defines the term unrelated_trade_or_business to mean any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption in 143_f2d_468 5th cir the organization owned acres of unimproved land used for grazing purposes the organization subdivided the land into lots cut in streets installed storm sewers constructed gas and electric lines and other activities of the kind usually carried out by a real_estate company and sold to lots each year the court held that the organization was holding lots for sale to customers in the regular course of business in 60_tc_996 the court indicates that several guidelines generally utilized to determine whether an organization’s activity in a land transaction was a trade_or_business include the following the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held during the taxable_year the court applied such guidelines in holding that the organization was not engaged in a trade_or_business finding that the organization among other things bought and sold unimproved properties did not perform significant activities in buying selling and improving the properties and did not devote substantial time in the transactions in fairley v commissioner 7_tc_198 the organization sold lots out of a tract of land previously used in his nursery business the organization made no active effort to sell and did not develop the property the tax_court described the sale as in the nature of a gradual and passive liquidation of an asset and held that the income derived from the sales represented capital_gains income our analysis indicates that association plans to sell land that it acquired for a long time for its exempt purposes due to financial hardship and the need to generate funds necessary for its activities association has determined that it is in its best interest to sell the land in order to fund its activities the proposed sale indicates meeting the guidelines for non-treatment as a trade_or_business as set forth in adams v commissioner supra these include the acquisition of the assets for exempt purposes the significant time between the acquisition and selling of the assets and the no plan for improvement on the assets or no advertisement of their sales see also farley v commissioner supra the proposed transactions are distinguishable from the activities of the organization described in brown v commissioner supra which the court held to be an ordinary trade_or_business whereas that organization made significant improvement in selling the property association will not make improvement on the property to be sold based on the foregoing we rule as requested as follows association’s proposed sale of y buildable lots will not adversely affect its exempt status under sec_501 of the code association’s proposed sale of y buildable lots will not give rise to unrelated_business_taxable_income subject_to tax under sec_511 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
